               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         EL PASO DIVISION


  UNITED STATES OF
  AMERICA,


              Plaintiff,
                                          Civil Action No. EP 21-cv-173-KC
  v.

  STATE OF TEXAS; and
  GREG ABBOTT, in his official
  capacity as Governor of the State of
  Texas,

              Defendants.


                    NOTICE OF PENDING ADMISSION


   Undersigned counsel hereby notifies the Court that on September 16, 2021,

pursuant to the Court’s order of August 11, 2021, ECF No. 28, she applied for

admission to the bar of this Court and the application is still pending.

                              Respectfully submitted,

                                s/ Lori H. Windham
                              Lori H. Windham
                              The Becket Fund for Religious Liberty
                              1919 Pennsylvania Ave., NW
                              Suite 400
                              Washington, DC 20006
                              Tel.: (202) 955-0095
                              Fax: (202) 955-0090
                              lwindham@becketlaw.org

                              Counsel for Amicus Curiae
                          CERTIFICATE OF SERVICE
   I hereby certify that on the 21st day of September 2021, I electronically filed
the foregoing Notice with the Clerk of Court using the CM/ECF system which

will send notification of such filing to the following:


    Alexander K. Haas
    Jean Lin
    Zachary A. Avallone
    Brian Boynton
    Michael Joseph Gerardi
    Elliott M. Davis
    Joshua M. Kolsky
    United States Department of Justice
    1100 L Street NW
    Washington, DC 20005
    Tel.: 202-305-7664
    Fax: 202-616-8470
    E-mail: joshua.kolsky@usdoj.gov

    Attorneys for Plaintiff

    Judd E. Stone
    Patrick K. Sweeten
    William T. Thompson
    Office of the Attorney General
    P.O. Box 12548 (MC-009)
    Austin, Texas 78711-2548
    Tel.: 512-463-2100
    Fax: 512-457-4410
    Email: judd.stone@oag.texas.gov

    Attorneys for Defendants


                                               /s/ Lori H. Windham
                                              Lori H. Windham
